Title: From Thomas Boylston Adams to Thomas Cadwalader, 19 February 1806
From: Adams, Thomas Boylston
To: Cadwalader, Thomas



Dear Sir.
Quincy 19th: February 1806.

I have just now, upon my return from Boston, found your letter of the 9th: instant, disclosing to me an enterprize in which you contemplate embarking, as an Associate with Dr Rose, a Gentleman of whom you have heretofore Spoken advantageously in your letters to me. At the same time you have proposed to me an Agency to obtain for you in this quarter, purchasers and Settlers of the land which is offered to your choice. As I have not given myself sufficient time to deliberate upon this proposition, I shall now only acknowledge the receipt of your letter, and after thanking you for this mark of confidence, endeavor to suggest such crude opinions as may present suggest themselves upon the first intimation of a Subject So entirely novel to me. It may be proper for your Satisfaction to premise, that you Shall have all the aid of my attention and enquiry to ascertain how far your project can be advanced in the New England States, and you may calculate upon a Speedy communication of every fact that may come to my knowledge in furtherance of your views.
As to myself, I am free to declare that I am utterly incompetent to give you any information upon this subject, which deserves the least weight; but having the means of access to members of our Legislature now in Session, it may be in my power to acquire such intelligence as will serve to regulate your future operations.
It is well known to you already, that the Province of Maine has within a few years past offered a cheap Assylum to the surplus population of the Massachusetts Bay. Large tracts of that Country still remain unsettled and unlocated which, nevertheless, from the rapidity of population in that region promise considerable profit as well to owners as settlers. In order to encourage the settlement of that new Country the Legislature of this Commonwealth to which much of it belonged have made grants of considerable tracts by way of endowment of Academies and Schools; these are Sold with all possible dispatch for active funds and consequently very cheap, but the object intended by the Legislature has been in some measure effected by turning the tide of enterprize and speculation into that channel. Our people, who emigrate for the most part go down East, as they parsimoniously call it; but the people of Connecticutt principally emigrate to the Northward  & Westward; I should therefore imagine that your hopes ought to rest chiefly upon them for Cultivators and purchasers. The people of Connecticutt also, if I am correctly informed are of a more roving disposition than those of the other NE. States, owing to their superabundance of population. I will converse with some Gentlemen whom I believe to be competent judges of the subject of your letter and without betraying your secret, avail myself of their intelligence, when you may expect to here further from me.
I am now so much in haste that I can only reciprocate your good wishes, and with best remembrance to your Lady subscribe / Your friend
T B Adams.